Per Curiam.
The defendant was charged with robbery armed. MCLA § 750.529 (Stat Ann 1971 Cum Supp § 28.797). He was convicted by a jury of robbery unarmed. MCLA § 750.530 (Stat Ann 1954 Rev § 28.798). He was sentenced to a term of 10 to 15 years in prison.
*603The defendant contends that his oral confession was improperly admitted into evidence, because before he made it he was advised that any statements “can be used” instead of “can and will be used” against you. This issue has been decided adversely to the defendant’s position in People v. Ruppuhn (1970), 25 Mich App 62. The question sought to be reviewed is so unsubstantial that no argument or formal submission is needed.
The motion to affirm is granted.